634 F.2d 346
Henry Frank CARLEN, Jr., Plaintiff-Appellant,v.James A. CARLEN and Virginia Carlen Webb, Defendants-Appellees.
No. 79-1073.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 10, 1980.Decided Nov. 6, 1980.

John K. Maddin, Jr., Gracey, Maddin, Cowan & Bird, Barry L. Howard, Nashville, Tenn., for plaintiff-appellant.
John E. Acuff, Crawford, Barnes & Acuff, H. S. Barnes, Cookville, Tenn., for defendants-appellees.
Before EDWARDS, Chief Judge, and BROWN and KENNEDY, Circuit Judges.
PER CURIAM.


1
In this diversity action, plaintiff-appellant Henry Frank Carlen, Jr. charges the invalidity of an inter vivos gift of valuable bank stock by the donor Walter R. Carlen, deceased.  The bank stock was conveyed to James A. Carlen and Virginia Carlen Webb who are the surviving children of the deceased Walter R. Carlen.  The plaintiff, by the terms of Walter R. Carlen's will, would be entitled to receive one-third of the value of this stock if the gift of the bank stock to James and Virginia were declared invalid since he is to receive one-third of the Carlen estate.


2
While the facts pertaining to this "gift" are not such as to establish validity beyond all doubt, there is sufficient evidence to support the findings of fact of the District Judge upholding the gifts and we cannot find those findings of fact to be clearly erroneous on this record.  Further, the same may be said as to his finding that Virginia Carlen Webb and James A. Carlen exerted no undue influence on Walter R. Carlen to cause him to make the gifts in question and "there is no evidence in the record as to James A. Carlen and Virginia Carlen Webb ever being in control prior to September 1971" or that Walter R. Carlen was other than mentally competent prior to 1971.  The District Judge ultimately concluded as a matter of law "that a valid delivery did occur to make a present and irrevocable gift and that the gift of the stock, as well as the other items in issue were valid gifts."  On that basis, he denied all relief sought by the plaintiff.


3
The judgment of the District Court is affirmed.